Case 2:18-cv-00434-SPC-MRM Document 100 Filed 01/07/19 Page 1 of 2 PageID 1330



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION

 GREGORY GIBBS and TATONYA
 HUGGINS on behalf of themselves and those
 similarly situated,

       Plaintiffs,                                        CASE NO.: 2:18-CV-434-SPC-MRM
 vs.

 MLK EXPRESS SERVICES, LLC, a Florida
 Limited Liability Company; AG PLUS
 EXPRESS, LLC, a Florida Limited Liability
 Company; AMAZON.COM, INC., a Foreign
 for Profit Corporation; AMAZON LOGISTICS,
 INC., a Foreign for Profit Corporation;
 AMAZON.COM SERVICES, INC., a Foreign
 for Profit Corporation; MANIHONG M.
 PHANOUVONG, Individually, and LILA V.
 PHANOUVONG, Individually,

       Defendants.
                                             /

                         NOTICE OF FILING CONSENT TO JOIN

        Plaintiffs, Gregory Gibbs and Tatonya Huggins, give notice of filing the attached Consent

 to Join executed by Sarah Washington, who worked for Courier Distribution Systems in

 California.

 DATED: January 7, 2019.                     Respectfully submitted,

                                             /s/ ANDREW R. FRISCH______
                                             Andrew R. Frisch
                                             Paul M. Botros
                                             MORGAN & MORGAN, P.A.
                                             600 N. Pine Island Road, Suite 400
                                             Plantation, FL 33324
                                             Tel: 954-WORKERS; Fax: 954-327-3013
                                             E-mail: afrisch@forthepeople.com
                                             E-mail: pbotros@forthepeople.com

                                            Trial Counsel for Plaintiff
Case 2:18-cv-00434-SPC-MRM Document 100 Filed 01/07/19 Page 2 of 2 PageID 1331



                                    CERTIFICATE OF SERVICE

         I hereby certify that on this 7th day of January, 2019, I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system which I understand will send a notice

 of electronic filing to all parties of record.


                                                      /s/ ANDREW R. FRISCH
                                                      Andrew R. Frisch




                                                  2
